Title: To Thomas Jefferson from De Lormerie, 21 May 1790
From: Lormerie, M. de
To: Jefferson, Thomas



Monsieur
au hâvre ce 21. mai 1790.

Lorsque je donnois a Monsieur Le Marquis de Marnésia la Lettre de recommandation que j’ai Eu l’honneur de vous Ecrire pour lui, un de ses amis M. Didier notre Vicaire Apostolique en Sçioto, me témoigna le plus grand Desir de participer au même avantage. Quoique je n’aie le Plaisir de connoitre ce Monsieur que par M. De  Marnésia, le Caractère public dont il est revètu le rendent recommandable et je prens la Liberté de vous prier, Monsieur, de vouloir bien dans les occasions lui rendre les bons offices qui dépendront de vous. Notre Culte se trouvant établi dans cette Partie de L’Amérique Septentrionale y attirera beaucoup de familles catholiques respectables. Sous ce Rapport ce sera donc rendre un Service très utile à votre Paÿs, Monsieur, que de protéger ceux qui par leurs lumières et leurs vertus, enrichiront les états unis. On m’a parlé de plans d’Education qui pouroient être très Précieux aux américains mêmes. Des anatomistes très instruits, des Geomètres celèbres, des minéralogistes, des chimistes habiles, se proposent de passer sur les Etablissemens de L’Ohio s’ils y trouvent sureté et faveur de la part du congrès, C’est à dire les moÿens de vaincre les obstacles naturels que les Sauvages et autres peuvent apporter à la Prosperité de ces Etablissemens. Je Pense aussi que de Bons Architectes de france, s’ÿ transporteroient si le paÿs est sur et avantageux. Ainsi, Monsieur, le voeu que vous avés manifesté dans L’Excellent ouvrâge intitulé Notes on Virginia seroit rempli. J’ai l’honneur d’Etre avec le plus respectueux Attachement Monsieur, Votre très humble et très Obéissant Serviteur,

De Lormeriede Paris

